FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                              FOR THE TENTH CIRCUIT                        August 19, 2020
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
    JUAN FRANCISCO
    MACIAS-GUERRERO,

          Petitioner,
                                                            No. 19-9514
    v.                                                  (Petition for Review)

    WILLIAM P. BARR,
    United States Attorney General,

          Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before HARTZ, PHILLIPS, and CARSON, Circuit Judges.
                  _________________________________

         Juan Francisco Macias-Guerrero, a native and citizen of Mexico, was

apprehended in this country shortly after illegally crossing the border near Santa

Teresa, New Mexico. He was deemed inadmissible under 8 U.S.C.

§ 1182(a)(7)(A)(i)(I) and was placed in expedited removal proceedings under 8

U.S.C. § 1225(b)(1). Because Mr. Macias-Guerrero expressed a fear of persecution



*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this petition for review. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case
is therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
if he was returned to Mexico, he was given a credible-fear interview. The asylum

officer determined that Mr. Macias-Guerrero did not establish a credible fear of

persecution and that there was not a significant possibility that he would be eligible

for withholding of removal or relief under the Convention Against Torture. He

requested review by an immigration judge (IJ), who affirmed the asylum officer’s

decision.

      Mr. Macias-Guerrero then filed a petition for review in this court. In its

appellate brief the government contends that we lack jurisdiction, and Mr. Macias-

Guerrero has filed no reply brief in response. We agree with the government and

therefore dismiss the petition without reaching the merits.

      “The party seeking to invoke the jurisdiction of a federal court must

demonstrate that the case is within the court’s jurisdiction. The facts supporting

jurisdiction must be affirmatively alleged, and if challenged, the burden is on the

party claiming that the court has subject matter jurisdiction.” United States v.

Bustillos, 31 F.3d 931, 933 (10th Cir. 1994); see also Fed. R. App. P. 28(a)(4)(B)

(appellant’s brief must provide a jurisdictional statement that includes “the basis for

the court of appeals’ jurisdiction, with citations to applicable statutory provisions”).

Mr. Macias-Guerrero’s opening brief states that this court has jurisdiction under

8 U.S.C. § 1252(a)(1) and (a)(2)(D). In the circumstances of this proceeding,

however, neither of these provisions allows this court to review the IJ’s order.

      Under § 1252(a)(1) we generally have jurisdiction to review final orders of

removal. Crucially, however, the order in this case was an expedited removal order

                                               2
issued under § 1225(b)(1), and § 1252(a)(1) expressly does not apply to “order[s] of

removal without a hearing pursuant to section 1225(b)(1) of this title.”

      In addition, § 1252(a)(2)(A), which is entitled “Review relating to

section 1225(b)(1),” has two relevant restrictions on our authority to consider Mr.

Macias-Guerrero’s claims. First, § 1252(a)(2)(A)(i) states that “no court shall have

jurisdiction to review . . . any individual determination or to entertain any other cause

or claim arising from or relating to the implementation or operation of an order of

removal pursuant to section 1225(b)(1).” That provision contains an exception

stating that proceedings under § 1225(b)(1) are reviewable to the extent allowed by

§ 1252(e). But “[t]he avenues for review provided by § 1252(e) are strictly limited

and do not apply here.” Lorenzo v. Mukasey, 508 F.3d 1278, 1281 (10th Cir. 2007).

      Second, § 1252(a)(2)(A)(iii) states that “no court shall have jurisdiction to

review . . . the application of [§ 1225(b)(1)] to individual aliens, including the

determination made under section 1225(b)(1)(B)”—which is the credible-fear

determination, see § 1225(b)(1)(B). In light of these provisions, we lack jurisdiction

under § 1252(a)(1). See Turgerel v. Mukasey, 513 F.3d 1202, 1205 (10th Cir. 2008)

(§ 1252(a)(2)(A) precludes collateral review of a prior expedited removal order);

Lorenzo v. Mukasey, 508 F.3d 1278, 1281 (10th Cir. 2007) (same); Pena v. Lynch,

815 F.3d 452, 457 (9th Cir. 2016) (“We lack jurisdiction to review [the petitioner’s]

challenge to his expedited removal proceedings in view of the jurisdiction-stripping

provisions of 8 U.S.C. § 1252(a)(2)(A).”).



                                               3
      Nor does § 1252(a)(2)(D) aid Mr. Macias-Guerrero. Although that section

preserves “review of constitutional claims or questions of law raised upon a petition

for review,” it preserves such review only for claims that would otherwise be barred

from review by “subparagraph (B) or (C), or in any other provision of this chapter

(other than this section) which limits or eliminates judicial review.” § 1252(a)(2)(D).

As discussed above, the section limiting our jurisdiction to review § 1225(b)(1)

expedited removal orders is not subparagraph (B) or (C), but is subparagraph (A) of

the same section as subparagraph (D). By its plain terms, therefore, § 1252(a)(2)(D)

does not apply to limitations imposed by § 1252(a)(2)(A). See Turgerel, 513 F.3d at

1206 (“Section 1252(a)(2)(D) preserves § 1252(a)(2)(A).” (internal quotation marks

omitted)); Lorenzo, 508 F.3d at 1281 (same). Accordingly, “we lack jurisdiction to

review any constitutional or statutory claims related to [a § 1225(b)(1)] removal

order.” Lorenzo, 508 F.3d at 1281.

      Finally, we note that the Supreme Court has recently decided that the statutory

limitations on review of decisions in expedited-review proceedings do not deny due

process to aliens. See Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959

(2020). “Whatever the procedure authorized by Congress is, it is due process as far

as an alien denied entry is concerned.” Id. at 1982 (internal quotation marks

omitted).

      For these reasons, neither § 1252(a)(1) nor § 1252(a)(2)(D) establishes

jurisdiction over this matter. And Mr. Macias-Guerrero has identified no other



                                              4
ground for this court to exercise jurisdiction. As a result, the petition for review is

dismissed for lack of jurisdiction.

                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                                5